Citation Nr: 0841596	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  03-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia.  



REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 17, 1975, to 
December 16, 1975.  

In rating decisions dated in August 1990 and June 1992, the 
RO denied service connection for a psychiatric disorder, to 
include schizophrenia.  The veteran and his representative 
were notified of these decisions and did not perfect an 
appeal.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2002 rating 
decision by the RO, which reopened the veteran's claim and 
denied service connection for a psychiatric disorder on a de 
novo basis.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  In 
a January 2005 decision, the Board found that new and 
material evidence had been received to reopen the claim and 
remanded the case for additional development.  That 
development was completed, and the case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A psychiatric disorder did not manifest in service or 
within one year thereafter and has not been shown to be 
causally or etiologically related to military service 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in June 2002, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  An additional letter concerning 
VA's duty to assist the veteran in the development of his 
claim was sent in November 2007.  The claim was 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in March 2008 and July 2008.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case or an 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III.   

The veteran's service medical records and VA and private 
medical records identified by him, including multiple volumes 
of medical records from the Social Security Administration 
have been obtained and associated with the claims file.  The 
veteran was notified of his responsibility to submit evidence 
which showed that he had a disability at present which had 
its onset in service or within the presumptive period 
subsequent to service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  There is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  In fact, the veteran submitted 
a statement in March 2008 in which he indicated that he had 
no other information or evidence to submit.  In addition, the 
veteran was afforded a VA examination in November 2007 during 
which the examiner reviewed the claims file and provided an 
opinion and rationale.  The veteran was also provided an 
opportunity to testify at a personal hearing, but declined.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issue to be decided herein is available and not part of the 
claim file.  See Mayfield III.  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  


Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of ten percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1131, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  


Factual Background & Analysis

The veteran contends that he was treated for psychiatric 
symptoms on several occasions in service and believes that 
his current psychiatric problems are related to service.  

While the veteran may believe that his current psychiatric 
disorder is related to service, he has not presented any 
competent medical evidence to support that assertion.  While 
the veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007); Falzone v. Brown, 8 Vet. App. 398, 405 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the service medical records showed no 
complaints, treatment, abnormalities, or diagnosis referable 
to any psychiatric problems during service.  While the 
veteran was seen for various maladies on several occasions in 
service, the records did not reflect any treatment or 
symptoms referable to any psychiatric problems.  The service 
medical records showed that the veteran was evaluated for, 
and subsequently received a medical discharge from service 
due to pre-existing enuresis.  However, the records did not 
show any signs or symptoms of a psychiatric disorder.  At the 
time of service enlistment in December 1974, the veteran 
specifically denied any history of treatment for a mental 
condition or any problems with depression or excessive worry, 
trouble sleeping, or nervous trouble of any sort, and no 
pertinent abnormalities were noted at that time.  On 
examination, the veteran's psychiatric status was normal.  

The first evidence of any complaints or treatment for 
psychiatric problems was in November 1979, nearly four years 
after the veteran's discharge from service.  At that time, 
the veteran was evaluated at a State Psychiatric Hospital by 
Court order, for the purpose of determining whether he was 
competent to stand trial for armed robbery.  On examination, 
the veteran reported that he was evaluated by psychiatric 
services during military service for hallucinations and 
"banging" his head.  He also reported a history of drug and 
alcohol abuse, visual and auditory hallucinations, paranoid 
ideations, emotional lability and suicidal attempts, 
apparently related to gestures he supposedly made in jail 
while awaiting trial.  The report noted that veteran told a 
psychologist that it would be easy to feign mental illness, 
but that he did not intend to do so.  However, the veteran's 
response on psychological tests suggested that he was 
attempting to portray himself as mentally disturbed.  The 
psychologist found no evidence of a psychosis and described 
the veteran as a self-centered, angry, immature person with 
moderate high level of dependency, particularly on females.  
The veteran was moody, a little grandiose, and had poor 
impulse control.  The psychologist opined that the veteran 
was very likely to abuse alcohol and drugs, exhibit 
rebelliousness toward authority, act impulsively, and 
exercise poor judgment.  The diagnoses included a personality 
disorder, mixed type: anti-social and dependent.  

The evidence of record showed that the veteran was 
subsequently convicted and sentenced to 5 to 20 years for 
armed robbery.  State Psychiatric Hospital records showed 
that he was evaluated for the second time in July 1982.  The 
examiner indicated that the veteran made a very good 
adjustment during his initial incarceration at the State 
Penitentiary and was eventually transferred to a minimum 
security outside dorm.  However, he was returned inside the 
prison in 1981 because of possession of marijuana.  His 
mental condition deteriorated after the transfer and was 
manifested by bizarre behaviors, including running around his 
cell naked, talking to himself incoherently, threatening 
staff, and starting arguments with other inmates.  Other 
incidents include burning his clothes on a day he was to be 
visited by relatives, attacking a staff member, and smearing 
feces all over his cell.  The diagnoses included 
schizophrenia, undifferentiated type, and mixed substance 
abuse.  

Additional State Psychiatric Hospital records showed that the 
veteran was admitted to the facility at least six times 
during his ten years of incarceration (1979 to 1989).  (See 
February 1989 Discharge Summary report).  The diagnoses were 
essentially the same on each occasion and included 
schizophrenia and anti-social personality disorder.  

Additional evidence of record included numerous VA and 
private medical records, and some duplicate records received 
from the Social Security Administration, showing treatment 
primarily for psychiatric problems from 1989 to 2007.  The 
records showed continued problems with alcohol and polydrug 
abuse and increased psychotic symptoms.  The principal 
diagnosis was schizophrenia.  

A letter from a VA treating physician dated in April 2002 
indicated that the veteran came from a high functioning 
family with no history of drug or alcohol abuse and that he 
suffered his first [psychotic] break while in the Navy.  The 
physician indicated that the veteran's schizophrenia was not 
caused by alcohol or drug abuse and opined that it was first 
manifested in service.  

The November 2007 VA examiner indicated that the multiple 
volume claims file was reviewed and included a detailed 
description of the veteran's complaints and his medical, 
social, and work history.  The examiner noted that there were 
numerous inconsistencies in the veteran's self-reported 
history over the years and opined that this was probably due 
to poor memory associated with his psychosis.  The examiner 
indicated that the veteran manifested antisocial tendencies 
beginning early in life, but that he did not exhibit the 
typical bizarre qualities consistent with premorbid 
schizophrenic symptoms.  He opined, in essence, that the 
veteran's current psychosis, diagnosed as chronic paranoid 
schizophrenia, was not present in service and was not 
aggravated by any incident therein.  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations and must have plausible reasons based upon 
medical evidence in the record for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.  

In this case, the Board finds the November 2007 VA opinion 
persuasive as it was based on a longitudinal review of all 
the evidence of record, including the favorable April 2002 VA 
opinion, and included a detailed discussion of all relevant 
facts.  The examiner considered other possible etiologies and 
offered a rational and plausible explanation for concluding 
that the veteran's current schizophrenia was not related in 
any way to service.  

In contrast, the favorable April 2002 opinion was based 
primarily on the veteran's self-described medical history 
which is, at best, unreliable.  The physician stated that the 
veteran came from a highly functioning family with no history 
of drug or alcohol abuse, and that he suffered his first 
psychotic break in service.  However, the physician did not 
point to a single report to support her opinion, nor did she 
offer any discussion or analysis as to the basis for her 
conclusions.  

As noted by the VA examiner in November 2007, the evidence of 
record showed that the veteran provided numerous inconsistent 
and contradictory statements regarding his medical history.  
Concerning the onset of auditory hallucinations, the veteran 
reported in August 1989, that he started hearing voices when 
he was nine years old.  (See Wyandot MHC Initial Evaluation 
Summary).  On a VA hospital report in March 1992, he reported 
the onset of auditory hallucinations in 1970.  However, on a 
VA hospital report in March 2002, the veteran reported 
hearing voices beginning in service.  The evidence of record 
also showed a history of drug and alcohol abuse dating back 
to childhood.  (See March 1990 and December 1991 VA hospital 
reports).  During the latter hospitalization, the veteran 
also reported that both his parents were alcoholics and that 
he did not have a good relationship with his mother.  

It is evident that the favorable opinion was based primarily 
on the veteran's self-described medical history.  There was 
no indication that the claims file was reviewed, nor did the 
physician offer any analysis for her conclusions or an 
explanation for the total absence of any objective findings 
or evidence of a psychiatric "break" in service.   The 
Board notes that mere recitation of the veteran's self-
reported lay history would not constitute competent medical 
evidence of diagnosis or causality. See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a claimant are of no 
probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Once evidence 
is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 
6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")); see also Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that the veteran's assertions 
of chronic psychiatric problems since service are not 
supported by any credible evidence and are of limited 
probative value. Buchanan v. Nicholson, supra; Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative 
evidence" could be considered in weighing the evidence).  

Further, the Board finds the November 2007 VA opinion most 
persuasive, as it was based on a thorough review of the 
claims record, including the favorable April 2002 opinion, 
and included a discussion and analysis of all relevant facts.  
The Board concludes that definitive statement by the VA 
physician that there is no relationship is more probative 
than the unsubstantiated and conclusory April 2002 opinion.  

The Board does observe that the veteran submitted medical 
literature obtained from the Internet to support his claim.  
However, this evidence is general in nature and no examiner 
has specifically related the information contained therein to 
the veteran. See Sacks v. West, 11 Vet. App. 314, 317 (1998) 
("This is not to say that medical article and treatise 
evidence are irrelevant or unimportant; they can provide 
important support when combined with an opinion of a medical 
professional.").  Thus, the Board finds that the medical 
literature is of little probative value in this case.  

Inasmuch as there is no objective evidence of a psychiatric 
disorder in service or until many years thereafter, and no 
credible or competent evidence relating any current 
psychiatric disorder to service, the Board finds no basis for 
a favorable disposition of the veteran's claim.  Based on the 
foregoing, the Board finds that the preponderance of evidence 
is against the veteran's claim for service connection for a 
psychiatric disorder, to include schizophrenia.  Accordingly, 
the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a psychiatric disorder, to include 
schizophrenia is denied.  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


